Citation Nr: 0637179	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
sprain.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to an initial evaluation in excess of 10 
percent for pseudofolliculitis barbae.

5.  Entitlement to an initial evaluation in excess of 10 
percent for varicose vein stripping.

6.  Entitlement to an initial compensable evaluation for 
bilateral plantar calluses.

7.  Entitlement to an initial compensable evaluation for 
labyrinthitis (claimed as vertigo).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1992 until 
February 1992.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from February 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida, and 
Philadelphia, Pennsylvania, respectively.  After transferring 
the claims file to the Philadelphia RO, it was subsequently 
transferred back to the RO in St. Petersburg.

The issues of entitlement to service connection for a 
bilateral knee disability and entitlement to higher initial 
ratings for folliculitis barbae and bilateral plantar 
calluses are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
left ankle disability.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hemorrhoids are causally 
related to active service.

3.  The veteran's varicose vein stripping is productive of 
complaints of leg pain; objectively, the evidence reveals 
scars associated with vein stripping surgery but does not 
demonstrate persistent edema.

4.  The veteran's labyrinthitis is productive of complaints 
of episodes of dizziness; the objective evidence does not 
demonstrate any vestibular disequilibrium. 


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for varicose vein stripping have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 
(2006).

4.  The criteria for entitlement to an initial compensable 
evaluation for labyrinthitis  have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.87, Diagnostic Code 6204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter  from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the claims file.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board acknowledges that the veteran's VA vein examination 
in August 2002, as well as his audiologic examination were 
conducted without the benefit of the claims folder.  However, 
the examiner noted that he had access to copies of medical 
records furnished by the veteran himself.  Moreover, the 
Board observes that the absence of the claims file did not 
prejudice the veteran as to his increased rating claims.  
Indeed, the VA examiner's primary task was to document the 
present level of severity as to the veteran's varicose vein 
disability.  This was satisfactorily accomplished here.  As 
such, it is not felt that additional efforts are required 
under the VCAA.  Indeed, it appears further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

Relevant laws and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The veteran is claiming entitlement to service connection for 
left ankle sprain and hemorrhoids.

Again, the first consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examinations in January 2002 and August 2002 revealed normal 
range of motion as to the left ankle.  No objective evidence 
of pain was noted on either occasion and no diagnosis was 
rendered, other than "left ankle pain" noted in January 
2002.  X-ray reports dated in August 2003 and September 2003 
revealed a normal left ankle with os trigonum.  

In acknowledging the January 2002 VA examination impression 
of left ankle pain, the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the 
"diagnosis" of pain indicated in the January 2002 VA 
examination report does not serve as a basis for a grant of 
service connection here.  
Indeed, given the normal objective findings with respect to 
the left ankle, an award of service connection is not 
justified here.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the veteran's claim of entitlement to service 
connection for hemorrhoids, the evidence does establish a 
current disability.  Indeed, an August 2002 VA examination 
includes a diagnosis of an external hemorrhoid.  As such, a 
current disability is demonstrated and the first element of a 
service connection claim has been satisfied as to this 
disability.  However, the remaining elements of a service 
connection claim have not been met.  Indeed, the service 
medical records fail to demonstrate any complaints of, or 
treatment for, hemorrhoids.  Moreover, no competent evidence 
relates the veteran's currently diagnosed hemorrhoids to 
active service.  For these reasons, a grant of service 
connection for that disability is not permissible here.

In conclusion, the competent evidence fails to demonstrate a 
current left ankle disability.  Moreover, while a current 
hemorrhoid disability is shown there is no competent evidence 
causally relating that condition to active service.  
Therefore, the claims of entitlement to service connection 
must fail as to each issue.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased ratings

At the outset, the Board notes that the veteran is appealing 
the initial rating assignments as to his service-connected 
pseudofolliculitis barbae, varicose vein stripping, bilateral 
plantar calluses and labyrinthitis.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Varicose vein stripping

Throughout the rating period on appeal, the veteran's 
varicose vein stripping has been evaluated as 10 percent 
disabling pursuant to Diagnostic Code 7120.  Under that code 
section, a 10 percent rating is warranted for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  In order to 
be entitled to the next-higher 20 percent rating, the 
evidence must show persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  

The Board has reviewed the competent evidence of record and 
finds no support for assignment of the next-higher 20 percent 
rating under the old version of Diagnostic Code 7120.  In so 
finding, the Board acknowledges a January 2002 VA examination 
report, which indicated complaints of pain in association 
with a surgical scar from a prior vein stripping operation.  
Such scar was located at the posterior aspect of the right 
leg.  There were also several small incisions located from 
the knee down to the ankle.  These areas were painful, 
causing him difficulty with walking.  The Board also 
recognizes a July 2002 VA clinical record which showed 
complaints of pain and swelling in the right lower extremity.  
The veteran stated that his pain was an 8 out of 10 on a 
constant basis.  Moreover, the Board notices an August 2002 
VA dermatological examination report which revealed an 8 cm 
by .3 cm hyperpigmented linear scar of the right posterior 
thigh which was painful to the touch.  There were also two 
smaller linear hyperpigmented scars, measuring 3 cm by .3 cm 
and 2 cm by .3 cm  on the right lateral lower leg that were a 
little painful to the touch.  Finally, there was a 5 cm by .2 
cm linear hypopigmented scar and a 4 cm by .3 cm linear 
hyperpigmented scar of the right medial thigh that was not 
painful. 

The Board further acknowledges an August 2002 vein 
examination.  At that time, the veteran stated that he had 
been experiencing severe pain in both legs since his last 
surgery for varicose veins.  He stated that he could not walk 
for more than one block without pain.  Objectively, 
superficial varicose veins were noted in the right leg, with 
one deep varicose vein in the saphenous distribution on the 
right lateral aspect of the leg, extending from below the 
knee joint to the mid leg area, measuring .5 cm in diameter.    

Finally, the Board recognizes an August 2003 VA treatment 
report that noted complaints of pain and burning in both 
feet, and showed positive edema in the right ankle.  

The above evidence is not found to warrant a 20 percent 
rating under Diagnostic Code 7120.  Indeed, while an isolated 
objective finding of edema was noted in August 2003, there is 
no showing of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  In fact, regarding dermatological 
findings, VA examination in August 2002 revealed no skin 
ulceration, pigmentation or signs of phlebitis.  Moreover, 
electrodiagnostic testing conducted in August 2003 largely 
revealed normal findings.  

In conclusion, the evidence of record does not demonstrate a 
disability picture most nearly approximated by the next-
higher 20 percent evaluation under Diagnostic Code 7120, for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Labyrinthitis   

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for labyrinthitis 
pursuant to Diagnostic Code 6204.  Under that code section, 
which contemplates peripheral vestibular disorders, a 10 
percent rating is warranted where the evidence reveals 
occasional dizziness.  A note to that Diagnostic Code 
indicates that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned.  

The competent evidence of record here includes a January 2002 
VA examination report in which the veteran complained of 
vertigo episodes occurring about once every two to three 
months.  However, objective examination of the head revealed 
no abnormalities.  

The veteran again reported dizziness upon VA examination in 
August 2002.  He stated that he had experienced such episodes 
of dizziness since service, when he was performing Morse code 
training with headphones that were too loud.  The veteran 
reported that his dizzy spells occurred about two to three 
times weekly.  On such occasions he felt as though he was 
floating.  Such episodes were also accompanied by feelings of 
nausea.  He denied any visual problems and indicated that 
each episode of dizziness lasted for a few minutes.  It was 
noted that MRIs had revealed negative results.  

Most recently, a May 2004 VA outpatient treatment report 
showed that the veteran was not dizzy at that time.  

Following a review of the evidence of record, described in 
pertinent part above, the Board finds that there is no 
support for assignment of a compensable evaluation for the 
veteran's service-connected labyrinthitis.  Indeed, while the 
claims folder does indicate complaints of dizziness, there 
are no objective findings of vestibular disequilibrium, as 
required in order for the next-higher 10 percent rating under 
Diagnostic Code 6204 to be appropriate.   

In conclusion, the veteran's disability picture, as 
demonstrated by the competent evidence of record, is not most 
nearly approximated by the next-higher 10 percent rating 
under Diagnostic Code 6204.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left ankle sprain is denied.

Service connection for hemorrhoids is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for varicose vein stripping is denied.

Entitlement to an initial compensable evaluation for 
labyrinthitis is denied.





REMAND

With respect to the remaining claims, the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, the Board notes 
that, regarding the veteran's knee claim, the RO sought a VA 
opinion as to the etiology of the veteran's bilateral knee 
problems.  In June 2003, a VA examiner stated that he was 
unable to offer an opinion based on the August 2002 VA 
examination of record.  The Board interprets that statement 
to mean that the August 2002 was insufficient.  In any event, 
because the service medical records do reflect complaints as 
to each knee, and because the August 2002 VA examination, 
performed within one year of separation, showed an impression 
of arthralgia, the Board finds that a definitive opinion of 
etiology is critical in deciding the claims.  Toward that 
end, another VA orthopedic examination should be provided

The Board also finds that another VA dermatological 
examination is necessary before the veteran's 
pseudofolliculitis barbae and bilateral plantar callus (rated 
as scars) claims may be fairly adjudicated.  Indeed, the only 
VA examinations addressing these disabilities were performed 
prior to August 30, 2002.  As of that date, the diagnostic 
criteria for evaluation of skin disabilities has been 
revised.  The August 2002 VA examination of record did not 
consider the new rating criteria.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to identify any 
current disabilities of the knees.  All 
diagnoses should be clearly indicated.  
All appropriate stability and laxity 
testing should also be undertaken.  
Furthermore, the VA examiner should 
comment as to whether it is at least as 
likely as not that any current disability 
of either knee is causally related to the 
complaints of knee pain reported in 
service or is otherwise related to active 
service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims folder must be available to 
the examiner in conjunction with the 
examination, and the examiner's report 
should clearly indicate that a review of 
the file occurred.  

2.  Schedule the veteran for a VA 
dermatologic examination to determine the 
severity of his folliculitis barbae and 
his bilateral plantar calluses.  With 
respect to each disability, the examiner 
should state the percentage of the entire 
body, and the percentage of the exposed 
area affected, that the disability 
involves.  The examiner should also 
comment as to whether the veteran has 
taken corticosteroids or other 
immunosuppressive drugs for either 
condition.  If so, the total duration of 
such therapy over the past year should be 
noted. 

The claims folder must be available to 
the examiner in conjunction with the 
examination, and the examiner's report 
should clearly indicate that a review of 
the file occurred.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


